Citation Nr: 0908947	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  03-13 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an  October 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Montgomery, Alabama, which denied the claim of service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure.  

In August 2007, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.   A transcript of the hearing has been associated 
with the Veteran's claims file.

This matter was previously before the Board in January 2008, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.


FINDING OF FACT

Diabetes mellitus has not been shown to have been incurred in 
or aggravated by service, including as a result of exposure 
to herbicides.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
diabetes mellitus, to include as secondary to exposure to 
herbicides, have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in November 2003, March 2006, and May 2008, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  With respect 
to the Dingess requirements, the Veteran was provided the 
requisite notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded by the aforestated letter dated in 
March 2006.  Nevertheless, because the service connection 
claim is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the Veteran under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA and 
private medical treatment records have been obtained.  During 
his August 2007 video conference hearing, the Veteran 
indicated that he had been receiving Social Security 
Administration disability benefits.  Inquiry by VA in 
February 2008 resulted in a reply from the Social Security 
Administration indicated that after exhaustive and 
comprehensive searches, medical records of the Veteran could 
not be located.  The Veteran has been provided with a VA 
examination.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  In sum, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a). 

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non- 
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  38 
C.F.R. § 3.309(e).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), it has been 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran has asserted that he currently has diabetes 
mellitus which is manifested as a result of his period of 
active service, to include exposure to certain herbicides 
from airplanes which had taken off from and landed on the air 
craft carrier on which he had served during the Vietnam War.

While the Veteran's service personnel records show that he 
had served on board an air craft carrier during his period of 
active service, there is no indication that the conditions of 
service involved duty or visitation in the Republic of 
Vietnam
in the Republic of Vietnam, and there is no indication that 
he was decorated with a combat action ribbon.  An inquiry 
with the National Personnel Records Center resulted in 
response dated in May 2004 which confirmed that there was no 
evidence in the Veteran's file to substantiate any service in 
the Republic of Vietnam.  As such, presumptive service 
connection for a disability resulting from exposure to Agent 
Orange is not available under 38 C.F.R. § 3.307(a).

A review of the Veteran's service treatment records reveals 
that there is no evidence of symptoms associated with 
diabetes mellitus during his entire period of active service.

Subsequent to service, VA outpatient treatment records dated 
from September 2003 to May 2005 show that the Veteran was 
diagnosed as having Type 2 diabetes mellitus.

Private outpatient treatment records dated from October 2004 
to December 2006 show that the Veteran continued to be 
treated for symptoms associated with diabetes mellitus.

During his August 2007 video conference hearing, the Veteran 
reiterated that he currently has diabetes mellitus which is 
the result of his period of active service, to include 
exposure to certain herbicides from airplanes which had taken 
off from and landed on the air craft carrier on which he had 
served during the Vietnam War.

A private medical record from I. D. J., M.D., dated in August 
2007, shows that the Veteran continued to be treated for 
symptoms associated with diabetes mellitus.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus, and the appeal will be 
denied.

As noted above, presumptive service connection for a 
disability resulting from exposure to Agent Orange is not 
available under 38 C.F.R. § 3.307(a).  However,  the Veteran 
is not precluded from establishing service connection with 
proof of direct causation.  See Combee, 34 F.3d at 1042; 
Ramey, 9 Vet. App. at 44.

The Veteran's service treatment records are negative of any 
symptoms associated with diabetes mellitus.  These records 
are highly probative as to the Veteran's condition during 
service as they was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits. Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision). The weight of the service medical records is 
greater than subsequent outpatient treatment records which 
may be based on a history as provided by the Veteran.

In any case, diabetes mellitus was not demonstrated until 
many years after separation from service.  There are no 
records prior to the VA outpatient treatment records dated 
from September 2003 to May 2005 that show that the Veteran 
had diabetes mellitus.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board does not question the Veteran's sincerity that he 
has diabetes mellitus as a result of his service.  While he 
is certainly competent to relate what he had done in service 
and after service, and to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for diabetes mellitus, to include as 
secondary to exposure to herbicides, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


